Exhibit 99.1 • Strategic rationale: » The acquisition of SolarCity will create the world’s only integrated sustainable energy company, from energy generation to storage to transportation. » Just as Tesla has demonstrated the superiority of electric vehicles, the solar roof and Powerwall 2 will transform energy generation and storage. • Financial benefits: » The transaction is expected to be additive to Tesla’s cash balance. SolarCity increased its cash from Q2 to Q3 2016 and expects to increase it further in Q4 2016. We expect SolarCity to add more than half a billion dollars in cash to Tesla’s balance sheet over the next 3 years. » Continuing to transition to loans and cash transactions as opposed to leases will significantly improve SolarCity’s GAAP revenue and profitability. » More than half of SolarCity’s debt is project financing; this debt is non-recourse and is more than offset by the cash flows from customer payments. » SolarCity obtained about $1 billion in project financing since July 1, 2016, demonstrating the strength of its financial condition. • Tesla’s execution: » With record quarterly production and deliveries, Tesla achieved GAAP profitability and generated positive free cash flow in Q3 2016, while remaining on track with Model 3 and Gigafactory development. » Tesla also paid down $422 million of convertible debt and expanded its third party leasing capacity by $675 million and its direct leasing capacity by $300 million. » With Tesla executing well on its existing goals, it can successfully integrate SolarCity and realize the financial benefits that come from the acquisition. Our Mission, Our Vision, and Our Products This year, CO2 concentration levels permanently exceeded the alarming 400 parts per million threshold.Many climate scientists believe this level will have a catastrophic impact on the environment.According to NASA, 2016 had the warmest September in 136 years of modern record-keeping.
